Name: Commission Regulation (EEC) No 897/82 of 20 April 1982 amending for the third time Regulation (EEC) No 1842/81 in respect of the grant of adjusted refunds in the case of cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  beverages and sugar;  natural and applied sciences
 Date Published: nan

 21.4.1982 EN Official Journal of the European Communities L 106/7 COMMISSION REGULATION (EEC) No 897/82 of 20 April 1982 amending for the third time Regulation (EEC) No 1842/81 in respect of the grant of adjusted refunds in the case of cereals exported in the form of certain spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Articles 16 (6) and 24 thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1842/81 (4), as last amended by Regulation (EEC) No 3487/81 (5), lays down the procedure for granting adjusted refunds on cereals exported in the form of certain spirituous beverages; Whereas Article 1 (2) of Regulation (EEC) No 1842/81 lays down that the payment declaration shall include the net weight of the products; whereas, moreover, Article 4 (3) of the same Regulation lays down that the cereals or malt employed must be of sound, merchantable quality; whereas, in the interest of clarity, the concept of humidity used in that Regulation should be defined; Whereas the moisture content of cereals does not usually exceed 16 %; whereas cereals with a moisture content exceeding 16 % are sometimes used in the production of whisky; whereas provision should accordingly be made for a reduction; whereas the reduction should be greater in cases where the moisture content of the cereals used exceeds 18 %, to take account of the fact that such cereals have not been dried; Whereas Council Regulation (EEC) No 2731/75 (6), as amended by Regulation (EEC) No 1156/77 (7), also lays down a standard method of testing for moisture content of cereals; whereas reference should be made to that method, while allowing the use of other commonly-used methods, provided the latter offer sufficient guarantees; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1842/81 is hereby amended as follows: 1. In paragraph 2 the following point (c) is added: (c) the moisture content. 2. The following paragraph 3 is added: 3. For the purposes of this Regulation, the net weight of the cereals used shall be their net weight with a moisture content not exceeding 16 %. If the moisture content of the cereals used is more than 16 % but not more than 17 % the weight to be taken into consideration for the purpose of payment shall be the net weight less 1 %. If the moisture content of the cereals used is more than 17 % but not more than 18 % the reduction shall be 2 %. If the moisture content of the cereals used exceeds 18 % the reduction shall be 2 % for every 1 % of moisture above 16 %. The standard Community method for determining the moisture content of cereals intended for the production of the spirituous beverages referred to in Regulation (EEC) No 1188/81 shall be that shown in Annex II to Regulation (EEC) No 2731/75. However, the use of other commonly-used methods shall be authorized, provided they can produce results which do not differ by more than five decimal points from those of the standard method. The methods, other than the Standard Community Method, referred to in the third subparagraph, shall be communicated to the Commission by the Member States. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 382, 31. 12. 1981, p. 37. (3) OJ No L 121, 5. 5. 1981, p. 3. (4) OJ No L 183, 4. 7. 1981, p. 10. (5) OJ No L 352, 8. 12. 1981, p. 18. (6) OJ No L 281, 1. 11. 1975, p. 22. (7) OJ No L 136, 2. 6. 1977, p. 11.